

	

		III

		109th CONGRESS

		1st Session

		S. RES. 80

		IN THE SENATE OF THE UNITED STATES

		

			March 10, 2005

			Ms. Landrieu (for

			 herself, Ms. Murkowski,

			 Mr. Sarbanes, and

			 Mrs. Clinton) submitted the following

			 resolution; which was considered and agreed to

		

		RESOLUTION

		Honoring the life of Fern Holland and

		  expressing the deepest condolences of the Senate to her family on their

		  loss.

	

	

		Whereas the Senate remembers with great sadness the murder

			 of Fern Holland near the Iraqi city of Karbala at the age of 33 on March 9,

			 2004;

		Whereas Fern Holland, born in Bluejacket, Oklahoma, on

			 August 5, 1970, lived her life committed to creating the most equal and just

			 global society possible;

		Whereas Fern Holland graduated with honors in psychology

			 at Oklahoma University and actively sought to help the world through caring for

			 children dying of nuclear-related diseases in Russia and teaching kids in a

			 squatter camp in South Africa;

		Whereas in the spring of 2000, Fern Holland worked for the

			 Peace Corps as a human rights legal advisor in West Africa;

		Whereas in 2003, Fern Holland went to investigate alleged

			 human rights violations for the American Refugee Committee at a refugee camp in

			 Guinea where she established a legal clinic to seek justice for victims of

			 human rights violations, and which, at the time of her death in 2004, had

			 handled 118 cases on behalf of victims of human rights violations;

		Whereas in May 2003, Fern Holland went to Iraq as a United

			 States Agency for International Development employee to work for women's

			 rights;

		Whereas in Iraq, Fern Holland organized human rights

			 groups, opened 6 women's centers in south Baghdad, and acted as a strong

			 advocate for Iraqi women's rights;

		Whereas after Fern Holland's death, leading feminists

			 issued statements praising her work;

		Whereas residents of the refugee camp in Guinea renamed

			 the legal clinic Fern Holland established the Fern Holland Legal Aid

			 Clinic of Nzerekore;

		Whereas the high school Fern Holland attended in Miami,

			 Florida observed a moment of silence and then discussed a memorial to honor

			 her;

		Whereas the Cherokee Nation honored Fern Holland by

			 passing a resolution saying she died as a warrior;

		Whereas Fern Holland was posthumously named a Heroic

			 Oklahoman on April 7, 2004, by Governor Brad Henry; and

		Whereas Fern Holland devoted her brief life to promoting

			 her belief in basic human rights and the rule of law: Now, therefore, be

			 it

		

	

		That the Senate—

			(1)recognizes that,

			 in Fern Holland, the World has lost one of its most devoted and hard working

			 human rights activists;

			(2)honors Fern

			 Holland in her extreme dedication to making the world a better place;

			 and

			(3)expresses its

			 deep and heartfelt condolences to the family of Fern Holland on their

			 loss.

			

